Filed 12/27/22 In re M.C. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re M.C. et al., Persons Coming                              B314351
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct.
AND FAMILY SERVICES,                                           Nos. 20CCJP01697A,
                                                               20CCJP01697B,
         Plaintiff and Respondent,                             20CCJP01697C)

         v.

M.C.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Philip L. Soto, Judge. Affirmed.
     Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                       ——————————
      M.C. (father) appeals the juvenile court’s order terminating
jurisdiction and issuing custody orders under Welfare and
Institutions Code section 362.41 granting mother full legal and
physical custody of parents’ three children, and granting father
monitored visits with the two older children. Father contends the
court abused its discretion because he had completed his case
plan. Respondent Los Angeles County Department of Children
and Family Services (Department) contends the court’s order was
within its discretion, in light of father’s extensive criminal
history, an existing 10-year criminal protective order preventing
father from having contact with mother or their youngest child,
and evidence that father remained emotionally unstable and
lacked insight into the reasons why his conduct posed a danger to
the children. We affirm.




      1Statutory references are to the Welfare and Institutions
Code unless otherwise indicated.




                                2
     FACTUAL AND PROCEDURAL BACKGROUND2

I. Prior Appeal

Family Background and Overview

       The family consists of father, L.W. (mother), and their
three children M.C. (born February 2014), S.C. (born December
2015), and R.C. (born November 2016). By June 2020, mother
and father had known each other for 15 years and had been in a
relationship for six years. Father has a lengthy criminal history,
including two separate felony convictions. Father’s most recent
felony conviction occurred in 2012, when he pled guilty to
possessing child pornography. Mother was aware of father’s
status as a registered sex offender but did not believe he had
done anything inappropriate to anyone and did not see why
father was considered a sex offender. Mother denied ever seeing
any signs of father engaging in concerning behavior with their
children or any other children.

Father’s Criminal History, Including His Arrest and Conviction
for Possession of Child Pornography

      Father acknowledged having a lengthy criminal record,
starting in 2000 at the age of 21. After attending a funeral, he

      2 Part I the factual and procedural background is taken
from a nonpublished opinion from a prior appeal. (In re M.C.
(Jan. 12, 2022, B309591).) On this court’s own motion, we take
judicial notice of our prior unpublished opinion. (Evid. Code,
§§ 452, subd. (d), 459, subd. (a).)




                                 3
got into an argument with someone, his gun went off, and after
being arrested and charged, he went to prison for a year. In
2004, father was convicted for assault and sentenced to four
years in prison when he got into an argument with his neighbor
while smoking marijuana.
      In 2010, shortly after being released from jail for driving
under the influence , father was arrested for possession of child
pornography. Father’s CLETS report shows a February 2012
felony conviction for violating Penal Code section 311.11,
subdivision (a), possession of obscene materials depicting minors,
with a three-year prison sentence and five years of probation. On
December 2, 2014, father completed a 52-session cognitive
behavioral therapy program in sex offender treatment.
      Between 2014 and 2016, father had several convictions for
more minor misdemeanor offenses, like driving without a license
and violating probation by failing to register as a sex offender. In
February 2018, father was convicted of misdemeanor battery
against a peace officer. He received a sentence of 22 days in jail
and 36 months of probation.

2019 Domestic Violence Incident

      While mother and father acknowledged past arguments,
including some involving physical hitting, they both denied any
domestic violence requiring police involvement prior to an
incident in February 2019. Describing the February 2019
domestic violence incident to the social worker, mother said
father “was being a certain way. He kept coming at me. He
pulled off my sweatshirt.” Law enforcement was called, and
father was arrested. Father claimed mother overreacted and




                                  4
exaggerated the incident. According to father, he and mother
were arguing while he was in the kitchen chopping food, and she
was in the living room. He walked to the living room while still
holding a knife, and she started yelling “he’s going to kill me!”
The police were called, and when they arrived, father was holding
R.C. Father claimed that despite being afraid for his own life,
when the police asked him to put R.C. down, he complied, and the
police tased him and shot him several times with rubber bullets
before arresting him.
      Father was charged with four counts: (1) inflicting corporal
injury on a spouse (Pen. Code, § 273.5, subd. (a)); (2) assault with
a deadly weapon not a firearm (id., § 243, subd. (c));
(3) obstructing or resisting an officer (id., § 69); and (4) child
cruelty (id., § 273, subd. (a)). The criminal court issued a
protective order protecting both mother and R.C., presumably
because father was holding R.C. when law enforcement arrived.
Father remained in jail until paternal grandmother bailed him
out 10 months later, and the criminal case against him remained
open at the time of the jurisdictional hearing.

Father’s Drug Use History

      Father acknowledged using drugs, but denied any drug
addiction or drug abuse. Father claimed he is able to stay sober
on his own, and did so for two years while in prison. He uses
methamphetamine and marijuana, and has experimented with
acid, mushrooms, and cocaine. The last time he used
methamphetamine was in 2019 prior to his arrest for domestic
violence. He smokes marijuana at night during the week, but he




                                 5
does not smoke in the children’s presence and keeps the
marijuana in a locked box inside the garage.

Prior Referrals

       In April 2016, the Department filed a petition seeking to
have M.C. and S.C. declared dependents and alleging that father
had a history of substance abuse, was a current abuser of
marijuana, mother failed to protect the children, the children had
access to the parents’ marijuana paraphernalia, father had a
criminal history of a conviction for possession of obscene child
pornography, was a registered sex offender, and was currently
incarcerated for failing to register with law enforcement. The
juvenile court dismissed the petition without prejudice in July
2016. A December 2016 referral alleging neglect and sexual
abuse was investigated and determined to be unfounded.
       A February 2019 referral raised concerns about father
emotionally and physically abusing the children. The
Department learned that when police responded to the home
after the February 2019 domestic violence incident, father had
used R.C. “as a shield to deter the police from entering the
residence or taking him into custody.” The Department noted
that father appeared to suffer from mental health issues and was
self-medicating with marijuana and methamphetamine. The
referral was substantiated as to R.C., but was closed because
safety measures were already in place. Specifically, while mother
denied the domestic violence incident occurred and did not
believe father was a threat to the children, she also reported that
because of father’s sex offender status, she never allowed him to
be alone with the children. In addition, father was incarcerated




                                6
following his arrest for domestic violence, and the criminal court
had issued a 10-year restraining order protecting mother and
R.C. from father. Mother was adamant about following the court
orders even though she did not fully agree with them, and she
declined any additional services from the Department. The
investigating social worker later reported that she closed the
investigation because father was incarcerated, and it appeared
that he would remain incarcerated for a long time.

Department’s Investigation Into the Current Allegations

      A. Initial referrals and emergency investigation

      On February 14, 2020, the Department received a referral
of potential neglect. The reporting party explained that mother
was allowing M.C. and S.C. to live with father, who was a
registered sex offender and who had mental health issues. Three
days later, the Department received a second referral when
mother and father took all three children to the emergency room
at Harbor UCLA, a local hospital, based on father’s concerns that
M.C. had been sexually molested. Father told the reporting party
that M.C. had stated mother allowed men to enter the home and
spray milk on the children’s faces while mother recorded the act.3
Mother denied any such activity.



      3Because no party has appealed the court’s decision to
dismiss the petition allegation concerning failure to protect from
sex abuse (count b-1), we do not discuss at any length the
evidence relating to that count, except as it might pertain to the
counts currently under appeal. Interviews with the school and




                                 7
       A Department social worker responded to the emergency
referral at the emergency room, and interviewed the treating
nurse, mother, M.C., and S.C. The Harbor UCLA nurse
explained that while no signs of sexual abuse were evident, the
hospital was concerned because father initially took M.C. to a
different hospital two weeks earlier, but did not act immediately
when the first hospital told him they did not service children and
recommended he take M.C. to Harbor UCLA. According to the
nurse, father appeared coherent and showed no signs of mental
illness, but mother told the nurse father suffers from mental
illness and abuses drugs. Upon discovering the 10-year
restraining order protecting mother and R.C. from father, a
hospital deputy asked father to leave, and father complied.
Speaking to the social worker, both M.C. and S.C. denied any
mistreatment. However, after initially denying that anyone had
touched her private parts, M.C. became animated and said
someone had touched her on her “nana,” and explained he was
wearing a green hat and broke her toy.
       Mother told the social worker M.C. and S.C. have been
staying with father and paternal grandmother for about a month,
and confirmed the 10-year restraining order protecting her and
R.C. from father. Mother said she was not in the habit of
violating the order, but father had been told to take M.C. to
Harbor UCLA, and because he insisted on taking her today,
mother and R.C. were at the hospital with father. Mother denied
the children had been sexually abused. Mother did not believe
father would harm the children, but she was concerned about his
mental health. Father confirmed mother’s explanation for why

the children did not raise any red flags until father violated the
safety plan by picking M.C. up from school.




                                 8
they were both at Harbor UCLA at the same time, and agreed to
be interviewed by the social worker after mother drove him home.
       The social worker interviewed father at his home later the
same day. Father denied any mental health issues, explaining he
was concerned for his daughters because M.C. and S.C. had
reported on separate occasions that mother’s friends were
touching M.C., spraying white stuff on her, and taking pictures
and video. Father said mother denied the children’s claims, and
no one believes him because the children will not cooperate when
questioned. He acknowledged past methamphetamine use, and
told the social worker he was willing to drug test and would go to
the hospital tomorrow for a mental health evaluation. He also
acknowledged he was a registered sex offender, but he never
touched anyone and did not have any restrictions with his
children.
       The parents signed a safety plan agreeing that father
would not be left alone with the children during the Department’s
investigation, father would receive drug testing and a mental
health evaluation, and the children would have forensic
interviews. The investigation was transferred from an
emergency social worker (McDonald) to another social worker
(Byrd).

      B. Additional interviews and investigation

      Between February 20 and 27, social worker Byrd
interviewed M.C., S.C., M.C.’s teacher and principal, and father.
Mother consented to M.C. and S.C.’s interviews, but mother was
not available to be interviewed. M.C.’s teacher stated that she
had never met mother, and M.C. was usually picked up by father,




                                9
paternal uncle, or paternal grandmother. The teacher told the
social worker that the day before, father had picked up M.C., and
was not accompanied by anyone. During M.C.’s interview, M.C.
made statements to the social worker consistent with father’s
concerns about sex abuse.
       During a February 27, 2020 interview, father reviewed his
history of drug use. In response to questions about the February
2019 incident, father denied any domestic violence, claiming
mother lied about him hitting her. He said mother told law
enforcement he was bipolar and off his medications, and he was
using methamphetamine. When the social worker asked father
why he violated the safety plan by picking M.C. up from school by
himself, father admitted doing so and apologized. Father lives in
a four-bedroom home with paternal uncle and paternal
grandmother, and the social worker observed it was dirty,
cluttered, and unorganized, with evidence of hoarding. Father
sleeps on a couch in the living room and the children sleep on an
air mattress near the couch. The social worker developed a new
safety plan with father agreeing to clean up the house, abide by
the restraining order, not to pick up the children from school or
day care or be around them without supervision, and not to
question the children regarding sexual abuse.

     C. Father’s mental health assessment

      The social worker requested an assessment of father, based
on concerns about father’s substance use and his mental health,
including father’s suspicion that his children are being sexually
abused. The Department was concerned father “may be suffering
from underlying mental health issues that may account for




                               10
possible delusional/paranoid ideation.” The assessment took
place on February 29, 2020, and the report concluded that
father’s suspicions about potential sexual abuse of his children
“may be a cognitive distortion and concomitant bi-product [sic] of
his meth abuse.” Father had reported using meth from 2005
until relatively recently, admitting that while he had been sober
since 2018, he had slipped a couple of times. The report also
noted father’s extensive criminal history, linking it to poor
impulse control and judgment and placing father’s parental
capacity at risk.

      D. M.C.’s forensic interview

      A Department social worker conducted a videotaped
forensic interview of M.C. on March 17, 2020. During the
interview, M.C. described “a guy” who picked her up at school,
took her to her mother’s house, and put his finger inside her
vagina. M.C. said she bit the guy’s finger, and he was bleeding.
Several times during the interview, M.C. clarified, without
prompting, that “the guy” was not father. M.C. also described a
separate occasion where a guy picked her up and took her to
Walmart, but there were no toys.

Detention and Petition Allegations

       The court entered a removal order on March 20, 2020. The
social worker then spoke to both mother and father, and on
March 23, 2020, mother and paternal grandmother brought the
children to Department offices, where they were transported to
their foster placements. When paternal grandmother inquired




                                11
about relative placement, the social worker recommended she
raise that in court at the detention hearing.
       The dependency petition as initially filed on March 25,
2020, included two identical counts under subdivisions (b) and (d)
relating to the risk of sexual abuse (counts b-1 and d-1),4 and two
additional counts, one relating to father’s history of substance
abuse (count b-2) and one relating to his prior conviction for
possession of child pornography (count b-3).5
      On July 7, 2020, the Department filed an amended petition
adding a fourth count relating to domestic violence (count b-4).
The new allegation stated, “[Mother and father] have a history of
engaging in violent verbal and physical altercations. On
02/26/2019 the father was arrested for [section] 243.5[,
subdivision] (A)(1) [of the] P[enal] C[ode]—Inflict Corporal Inj
Spouse/Cohab and [section] 273[, subdivision] (A) [of the] P[enal]

      4Counts b-1 and d-1 alleged that an unknown person
sexually touched M.C., and such conduct would not occur absent
unreasonable and neglectful acts by mother and father. Such
unreasonable and neglectful acts place M.C. and her siblings,
S.C. and R.C., at risk of harm.
      5 Count b-2 alleged that father’s history of substance abuse
“including methamphetamine, cocaine and LSD” and current
abuse of marijuana renders father incapable of providing regular
care of the children. Mother was aware of father’s substance
abuse and failed to protect the children by allowing M.C. and S.C.
to reside in father’s home.
       Count b-3 alleged: “[Father] has a history of a criminal
conviction of Possess Obscene Material of Child Pornography.
The father is a Registered Sex Offender. The father’s criminal
history and conduct endanger the children’s physical health and
safety, and places the children at risk of serious physical harm
and damage.”




                                12
C[ode]—Child Cruelty: POS Injury/Death. As a result [ ] the
mother and child [R.C.] were issued a 10 year restraining order
which is currently active. Such violent conduct on the part of the
father and the mother’s failure to protect the children endangers
the children’s physical health and safety and places the children
at risk of serious physical harm, damage, danger and failure to
protect.”

Adjudication and Disposition

       The adjudication hearing took place on October 23, 2020.
The court admitted the Department’s reports into evidence, as
well as a transcript of M.C.’s forensic interview. The court noted
it had watched the full video. After hearing argument from all
parties and brief testimony by mother, the court dismissed counts
b-1, d-1, and j-1 (sex abuse) as well as count b-2 (substance
abuse). The court found true counts b-3 (child pornography
conviction) and b-4 (domestic violence).
       Turning to disposition, the court ordered all three children
removed from father and placed with mother, making findings as
to father under section 361, subdivision (c), and a finding of
detriment if father was non-custodial. The court ordered
enhancement services (not reunification services) for father, and
emphasized that if a risk still existed after six months of services,
the case would be closed with father having monitored visits.
Father could address sexual abuse awareness in individual
counseling, and submit to drug tests on reasonable suspicion.
The court granted father monitored visits with M.C. and S.C., but
expressly restricted father from discussing case issues with them
and clarified that mother was responsible for arranging




                                 13
transportation and she could not permit father to pick the
children up alone. The court ordered father to undergo a
psychological assessment.

II. Resolution of Prior Appeal

       In July 2021, while the prior appeal remained pending, the
juvenile court terminated jurisdiction over the children and
entered a custody order granting mother and father joint legal
custody. On January 12, 2022, this court affirmed the juvenile
court’s jurisdictional findings based on domestic violence and
dismissed the portions of father’s appeal challenging the court’s
removal order and the jurisdictional finding based on father’s
prior child pornography possession conviction. (In re M.C., supra,
B309591.)

III.   Additional Facts and Procedure

Department’s Reports

      In April 2021, the Department reported the children were
doing well in mother’s care. Mother was in full compliance with
court orders, having taken a 10-week parenting class, a 12-week
domestic violence support program, and continued participating
in weekly individual counseling. Father had also completed a 10-
week parenting class and obtained a psychological assessment,
but was only in partial compliance with the court’s order to
participate in individual counseling to address case issues,
including sex abuse awareness. A July 2, 2020 letter from Carly
Chan, a counselor at the Rio Hondo Mental Health Center, stated




                               14
that father had presented for intake in June 2019 and was
participating in treatment. Father reported the counselor told
him in December 2020 that he no longer needed mental health
services. Because father had not signed a consent form, the
social worker was unable to obtain additional information from
the counselor.
       The Department also reported problems with father’s
visits, including issues with scheduling and with father and
paternal grandmother impermissibly asking the children about
mother. In a section titled family’s perception of their needs,
father was quoted as saying, “I believe I have learned allot and
am truly remorseful for the stress I have caused on my children.
Had I understood better I would have completed all of the Court’s
requirements and I longfully wish to be reunited with my
children.”
       According to the Department’s July 2021 report, father had
changed his plea from “not[ ]guilty” to “nolo contendere” in his
criminal case and was awaiting sentencing on charges of corporal
injury to a spouse, child endangerment, and resisting an
executive officer. The criminal court ordered father to complete a
90 to 120 day intensive live-in rehabilitation program, a 52-week
domestic violence class, 30 days of community labor, and to
comply with orders in the juvenile dependency case. Father was
living in a rehabilitation program, which accommodated father’s
weekly monitored visits with the two older children. The
children reported that father slept during part of a June 2021
visit, and the monitor entertained the children. Father reported
the children wore him out with a water balloon fight. Father’s
phone visits were inconsistent; maternal grandmother would
refuse father’s phone calls because father would tell the children




                               15
he was going take them to amusement parks and they were going
to be a family again. When father attempted to call mother, she
hung up.
       The social worker reported that while father was at times
calm and easy to talk with, on at least one occasion he appeared
“unstable as he yelled and ranted about mother being a racist
and told [the social worker] that mother is going to take his
children to New Mexico and sell them.” Father also appeared
upset about having to complete court-ordered classes, stating he
had done them before the dependency case started. Twice, the
social worker explained the case plan to father and provided him
with a copy. Father reported that he had completed individual
counseling in mid-December. When asked in June 2021 what he
learned in his programs, father stated, “I learned allot of stuff,
from parenting I learned about time outs and I statements.”
Father planned to transition to an outpatient program; he
reported being aware of triggers such as vape clouds.
       The children continued to be stable under mother’s care,
and the Department recommended terminating jurisdiction with
an order awarding sole legal and physical custody of all three
children to mother, with monitored visits for father.

July 22, 2021 hearing

       At the July 22, 2021 family maintenance review hearing
under section 364, the court admitted into evidence the
Department’s reports, as well as seven exhibits offered by father.
The court stated it was inclined to follow the Department’s
recommendation to close the case with an order giving mother
full physical and legal custody and father monitored visits, but it




                                16
had reviewed all of father’s exhibits and would keep an open
mind and consider father’s argument for why father should get
something other than monitored visits.
       Father’s evidence included a letter confirming father had
received mental health services at Rio Hondo between June and
December of 2020 as well as a full assessment report and
treatment plan. According to the assessment report, father was
seeking services due to concerns of depression after the children
were detained from his custody. The treatment plan included
psychological education and assisting father in developing at
least two positive coping techniques. One of father’s exhibits was
a letter confirming he had been admitted to a residential drug
and alcohol recovery program in April 2021, with a planned
departure date was July 28, 2021. According to the letter, father
actively participated, complied with program requirements, and
consistently tested negative for illicit substances. Father’s
remaining exhibits were a certificate of completion showing that
he had completed a 52-session sex offender treatment program in
December 2014, a sign in sheet showing father’s attendance in
2013 and 2014, a 2014 email from mother styled as a “To Whom
It May Concern” letter explaining that father is not a danger and
can be safely returned into society, handwritten notes about
father’s visits with the children in June and July 2021, and a
letter and texts from paternal grandmother mostly focused on
financial disputes between her and mother.
       Father’s attorney argued that father had completed all case
plan requirements, having completed sex offender’s group
counseling, individual counseling, and having addressed the prior
criminal conviction. Father sought an order for unmonitored
visits and joint legal custody, arguing that mother interferes with




                                17
monitored visitation and that father will be deprived of
meaningful contact with the children unless awarded joint legal
custody and unmonitored visits. Mother’s counsel noted she
opposed father’s request for joint legal custody, and both minor
and mother submitted on the Department’s recommendation.
The Department pointed out that father’s evidence indicated he
had been using marijuana, and asked the court to specify that
father was not to be under the influence during monitored visits,
and he should abide by the criminal protective order prohibiting
any contact with mother or the youngest child.
       The court stated that after hearing argument and
considering the evidence and department reports, it continued to
agree that mother should have full legal and physical custody,
with father having monitored visits with the two older children,
and no visits with the youngest child unless and until the
criminal court amended its protective order. The court
emphasized that both parents should abide by the requirements
of the criminal protective order, including limiting the contact
between them to conform to that order. The court specified that
father would have telephone visits twice a week monitored by
mother, and monitored in-person visits would be at a neutral
location. The court noted father’s objection and asked minor’s
counsel to prepare the custody order. The custody order was filed
the following day.

                         DISCUSSION

      “Once a child has been adjudged a dependent of the
juvenile court pursuant to . . . section 300, . . . ‘any issues
regarding custodial rights between his or her parents shall be




                                18
determined solely by the juvenile court . . . so long as the child
remains a dependent of the juvenile court.’ ” (In re Anna T.
(2020) 55 Cal.App.5th 870, 876; § 302, subd. (c).) Section 364,
subdivision (a) requires the juvenile court to conduct a review
hearing every six months for a dependent child who has been
placed in the physical custody of a parent. (See In re T.S. (2020)
52 Cal.App.5th 503, 512.) At a hearing held pursuant to section
364, the juvenile court must terminate jurisdiction over the
dependent child unless the conditions that initially justified
jurisdiction still exist or are likely to exist if supervision is
withdrawn. (§ 364, subd. (c).)
      In making a custody or visitation order pursuant to section
362.4,6 the juvenile court’s “ ‘focus and primary consideration
must always be the best interests of the child.’ ” (In re T.S.,
supra, 52 Cal.App.5th at p. 513.) “When the juvenile court makes
custody or visitation orders as it terminates dependency
jurisdiction, it does so as a court with ‘a special responsibility to
the child as parens patriae and [it] must look to the totality of a
child’s circumstances when making decisions regarding the child.’
[Citation.] This remains true in the juvenile court’s final orders
issued before the court terminates jurisdiction.” (In re J.T. (2014)
228 Cal.App.4th 953, 963.) “ ‘The presumption of parental fitness

      6 When terminating jurisdiction over a dependent child,
section 362.4, subdivision (a) authorizes the juvenile court to
issue “an order determining the custody of, or visitation with, the
child.” Section 362.4, subdivision (b) specifies that the order
“shall continue until modified or terminated by a subsequent
order of the superior court,” and directs that the order be filed in
a pending family court proceeding (ibid.) or if there is none, as
part of a new family court file (id., subd. (c)).




                                 19
that underlies custody law in the family court . . . does not apply
to dependency cases. Rather the juvenile court, which has been
intimately involved in the protection of the child, is best situated
to make custody determinations based on the best interests of the
child without any preferences or presumptions.’ ” (In re C.M.
(2019) 38 Cal.App.5th 101, 110; see In re Chantal S. (1996) 13
Cal.4th 196, 201.)
       We review the custody orders for abuse of discretion. (In re
C.W. (2019) 33 Cal.App.5th 835, 863.) “ ‘ “The appropriate test
for abuse of discretion is whether the trial court exceeded the
bounds of reason. When two or more inferences can reasonably
be deduced from the facts, the reviewing court has no authority to
substitute its decision for that of the trial court.” ’ ” (In re
Stephanie M. (1994) 7 Cal.4th 295, 318–319.)
       Focusing on the final custody order here, father argues that
the court abused its discretion by ordering that his visitation
with the two older children be monitored, and by declining to
provide for joint legal custody over the children. Specifically,
father contends the evidence did not support the court’s custody
order because the court had before it evidence that father had
completed his case plan requirements. In the section giving
reasons for ordering supervised visitations, the court marked
checkboxes indicating that father had either not completed or
made substantial progress in completing individual counseling to
address case issues, including sexual abuse awareness. Father
argues that because he has already completed the case plan
requirements, changing the monitored visitation requirement in
family court will be very difficult.
       The record shows that the court received and considered all
of the evidence submitted by the Department and by father. The




                                20
court stated that even after examining father’s evidence, it was
inclined to implement the Department’s recommendation, but
would consider father’s argument with an open mind. Based on
the evidence before the court, father cannot show that the court
abused its discretion in finding that it was in the children’s best
interests for mother to have sole physical and legal custody, with
monitored visits for father. The Department’s report from just a
month earlier indicated father had a pending criminal
proceeding, remained subject to a 10-year criminal protective
order prohibiting him from contacting mother or the youngest
child, and would occasionally appear unstable, ranting and
accusing mother of planning to sell the children. Although father
submitted evidence of completing a sex offender treatment
program, the program was from 2014, well before the current
case began and well before the court ordered father to participate
in individual counseling to address case issues, including sexual
abuse awareness. The documentation of father’s participation in
individual counseling describes his chief complaint as depression,
and states the treatment plan was to help father identify triggers
and coping mechanisms. Based on this evidence, it does not
appear that father had addressed the issues underlying the
current dependency action. It was a reasonable inference for the
court to conclude that the children’s best interests would be
served by requiring monitored visits for father and by declining
to grant joint legal custody over the children.




                                21
                        DISPOSITION

     The juvenile custody orders are affirmed.
     NOT TO BE PUBLISHED.



                                    MOOR, J.

We concur:



             BAKER, Acting P. J.



             KIM, J.




                               22